DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a control assembly that is configured and arranged to control dispensing…” in claims 1, 7, and 17;
“a detection unit…that is configured and arranged to determine…” in claim 5;
“a vibratory unit…that is configured and arranged to allow the supply container to vibrate…” in claim 9;
“a main control assembly that is configured and arranged to communicate with the control assembly…in order to control dispensing” in claim 15;
“a detection unit…that is configured and arranged to determine…” in claim 16;
“a vibratory unit…that is configured and arranged to allow the supply container to vibrate…” in claim 17;
“a main control assembly that is configured and arranged to communicate with the control assembly…in order to control dispensing” in claim 20.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim limitation “control assembly” in claims 1, 7, and 17 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Specifically, the written description appears to link the “control assembly” to a solenoid in paragraph [0021].  However, a solenoid alone cannot perform the recited functions of “to control dispensing of said at least one charge of solid spherical colorant particles in a time-controlled way by taking into account said properties of said solid spherical colorant particles and the diameter of the dispensing outlet of the nozzle”, and the additional recited functions in claims 7 and 17.  
Further, claim 1 recites the functional limitation of “a control assembly that is configured and arranged to control dispensing of said at least one charge of solid 

Claim limitation “detection unit” in claims 5 and 16 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  There is simply no structure disclosed that corresponds to the recited “detection unit.”
Further, claims 5 and 16 recite the functional limitation of “a detection unit is provided that is configured and arranged to determine a current stock of solid spherical colorant particles in the supply container and to provide the control assembly with a detection signal corresponding to the determined current stock”.  This recitation states an intended result, however, applicant fails to disclose any algorithm or steps for performing or achieving the recited result.  The specification merely restates the function recited in the claim.  Accordingly, there is a lack of written description for this functional recitation in claim 1 (see MPEP 2161.01).


Further, claims 15 and 20 recite the functional limitation of “a main control assembly that is configured and arranged to communicate with the control assembly of said at least one solid colorant dispensing unit in order to control dispensing”.  This recitation states an intended result, however, applicant fails to disclose any algorithm or steps for performing or achieving the recited result.  The specification merely restates the function recited in the claim.  Accordingly, there is a lack of written description for this functional recitation in claim 1 (see MPEP 2161.01).
	
Claims 2-20 depend from claim 1, and thus inherit the written description problems thereof.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “less than 25%”, and the claim also recites “preferably less than 22% and more preferably less than 20%” which are two narrower statements of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Additionally, the use of the phrase “preferably” in claim 1 renders the claim indefinite, since it is unclear whether the limitations following the phrase “preferably” are actually required by the claim or not (see MPEP 2173.05(d)).
Claim limitation “control assembly” in claims 1, 7, and 17 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, for the reasons discussed in detail above.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Additionally, claim 1 recites the functional limitation of “a control assembly that is configured and arranged to control dispensing of said at least one charge of solid 

Claim 3 recites the limitation "the longitudinal centerline of the nozzle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim limitation “detection unit” in claims 5 and 16 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, for the reasons discussed in detail above.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Further, claims 5 and 16 recite the functional limitation of “a detection unit is provided that is configured and arranged to determine a current stock of solid spherical colorant particles in the supply container and to provide the control assembly with a detection signal corresponding to the determined current stock”.  This recitation states an intended result, however, applicant fails to disclose any algorithm or steps for performing or achieving the recited result.  The specification merely restates the 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “arranged at an angle (a) in a range of 15-55 degrees”, and the claim also recites “preferably being equal to 30 degrees” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Additionally, the use of the phrase “preferably” in claim 6 renders the claim indefinite, since it is unclear whether the limitations following the phrase “preferably” are actually required by the claim or not (see MPEP 2173.05(d)).

	The recitation in claim 10 of “until it is empty” renders the claim indefinite, since it is unclear what structure, the cartridge or the supply, is being referenced.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent 
	Additionally, the use of the phrase “preferably” and “more preferably” in claim 11 renders the claim indefinite, since it is unclear whether the limitations following the phrase “preferably” and “more preferably” are actually required by the claim or not (see MPEP 2173.05(d)).

Claim limitation “main control assembly” in claims 15 and 20 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, for the reasons discussed in detail above.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claims so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Additionally, claims 15 and 20 recite the functional limitation of “a control assembly that is configured and arranged to control dispensing of said at least one charge of solid spherical colorant particles in a time-controlled way by taking into account said properties of said solid spherical colorant particles and the diameter of the 

The recitation in claim 18 of “until it is empty” renders the claim indefinite, since it is unclear what structure, the cartridge or the supply, is being referenced.

	Claim 20 recites “the tinting machine…according to claim 19”, but claim 19 recites “a solid colorant dispensing unit”, not a tinting machine.  Thus, the scope of claim 20 is unclear.

Claims 2-20 depend from claim 1, and thus inherit the indefiniteness issues thereof.
	In view of the above-identified indefiniteness issues, the claims are interpreted below as could best be understood.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or suggest the following features recited in claim 1, from which the remaining claims depend:  “the nozzle comprising a dispensing outlet having a diameter taking into account the number average particle size of the solid spherical colorant particles; and wherein the solid colorant dispensing unit comprises: - 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. patent no. 2,642,206 (Reed) discloses granular gravity dispenser.
U.S. publication no. 2005/0247730 (Post) discloses an Apparatus For Dispensing A Plurality Of Powders.
U.S. patent no. 2,923,438 (Logan et al.) discloses an Automatic Paint Manufacturing Machine.
U.S. publication no. 2021/0370251 (Alvisi et al.) discloses a Machine And Method To Automatically Dispense Fluid Products, In Particular Liquid Dyes.
U.S. patent no. 5,908,144 (Dalton) discloses a coffee dispenser with hopper and the use of agitators.
U.S. patent no. 5,078,302 (Hellenberg) discloses a paint dispensing apparatus.
WO 96/12609 discloses that in a prior art reference, the flow of material is determined by the size of the outlet orifice, a constant pressure, and the vertical height of the tip of the nozzle. By firing one or more jets simultaneously, the volume delivered may be controlled without changing the characteristics of the jet. Accordingly, there is no need  to adjust a pressure, an orifice size, or a valve.
WO 01/34470 discloses determining via the controller an amount of time needed to dispense a desired quantity of comestible fluid from the nozzle based upon the pressure information received from the pressure sensor and a size of the dispensing outlet.
AU 2003258985 discloses computer program code can controllably dispenses meted quantities of dry powder independent of volumetric evaluations by considering flow rate of the dry 20 powder out of the dispensing port and controlling the amount of time the dispensing port is open during dispensing. Several parameters can influence the dispensing flow rate, such as, but not limited to, the amount (mass) of dry powder input into the flow channel, the angle of 30 the flow channel, the size of certain components, such as the surface area of the piezoelectric material that contacts the dry powder, the channel and/or orifice volumetric size (particularly the depth and width of the channel), the dry powder itself.
WO 02/40179 discloses because the size of the dispensing outlet 270 and the fluid pressure measured by the pressure sensor 291 is known, the controller 250 can control the amount of fluid dispensed from the dispensing outlet 270 by controlling the length of time the valve 268 is open.
WO 01/19579 discloses by knowing the size of the orifice through which the wet ingredients pass into the mixer and the pressure at which the wet ingredients are injected, relatively precise amounts of liquid ingredients can be dispensed by controlling the dispensing time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171. The examiner can normally be reached 9:00 - 5:00 M-F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754